Name: 80/57/EEC: Commission Decision of 5 December 1979 amending Decision 79/835/EEC authorizing Ireland to store outside its territory beef products held by its intervention agency (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-01-25

 Avis juridique important|31980D005780/57/EEC: Commission Decision of 5 December 1979 amending Decision 79/835/EEC authorizing Ireland to store outside its territory beef products held by its intervention agency (Only the English text is authentic) Official Journal L 019 , 25/01/1980 P. 0062****( 1 ) OJ NO L 148 , 28 . 6 . 1968 , P . 24 . ( 2 ) OJ NO L 61 , 5 . 3 . 1977 , P . 1 . ( 3 ) OJ NO L 128 , 24 . 5 . 1977 , P . 1 . ( 4 ) OJ NO L 257 , 12 . 10 . 1979 , P . 44 . COMMISSION DECISION OF 5 DECEMBER 1979 AMENDING DECISION 79/835/EEC AUTHORIZING IRELAND TO STORE OUTSIDE ITS TERRITORY BEEF PRODUCTS HELD BY ITS INTERVENTION AGENCY ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 80/57/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 805/68 OF 27 JUNE 1968 ON THE COMMON ORGANIZATION OF THE MARKET IN BEEF AND VEAL ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 425/77 ( 2 ), HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1055/77 OF 17 MAY 1977 ON THE STORAGE AND MOVEMENTS OF PRODUCTS BOUGHT IN BY AN INTERVENTION AGENCY ( 3 ), AND IN PARTICULAR ARTICLE 4 THEREOF , WHEREAS COMMISSION DECISION 79/835/EEC ( 4 ) AUTHORIZED IRELAND TO PLACE IN STORAGE DURING OCTOBER , NOVEMBER AND DECEMBER 1979 , IN OTHER MEMBER STATES , IN PARTICULAR 9 000 TONNES OF FROZEN UNBONED BEEF HELD BY ITS INTERVENTION AGENCY ; WHEREAS IRELAND HAS SUBMITTED A REQUEST TO PLACE IN STORAGE , IN THE SAME COUNTRIES , AND UNTIL 31 DECEMBER 1979 , ADDITIONAL QUANTITIES AMOUNTING TO 5 500 TONNES OF FROZEN UNBONED BEEF ; WHEREAS , HAVING REGARD TO STORAGE CAPACITY IN IRELAND AND STORAGE POSSIBILITIES AVAILABLE IN BELGIUM , THE NETHERLANDS AND THE UNITED KINGDOM , THE ABOVEMENTIONED DECISION SHOULD BE AMENDED ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE MANAGEMENT COMMITTEE FOR BEEF AND VEAL , HAS ADOPTED THIS DECISION : ARTICLE 1 ARTICLE 1 ( 1 ) OF DECISION 79/835/EEC IS REPLACED BY THE FOLLOWING : ' 1 . IRELAND IS HEREBY AUTHORIZED TO TRANSPORT AND PLACE IN STORAGE , BETWEEN 1 OCTOBER AND 31 DECEMBER 1979 : - APPROXIMATELY 14 500 TONNES OF FROZEN UNBONED BEEF IN BELGIUM , THE NETHERLANDS AND THE UNITED KINGDOM , - APPROXIMATELY 3 500 TONNES OF FROZEN BONELESS BEEF IN THE UNITED KINGDOM . ' ARTICLE 2 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 5 DECEMBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT